Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 1 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheet |

— ——
— — ————————— —

UNITED STATES DISTRICT COURT

District of Massachusetts

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
Vv.
STEPHEN D. WILLIAMS Case Number: 1:17-CR-10054

)
)
} USM Number: 00153-138
)
)

Scott Lauer
Defendant’s Attorney

Date of Original Judgment: _ 3/27/2018
(Or Date of Last Amended Judgment)

THE DEFENDANT:
(1 pleaded guilty to count(s) _1ss, 2ss

LC pleaded nolo contendere to count(s)
which was accepted by the court.

C1 was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2113(a) Bank Robbery 11/22/2016 iss
18 U.S.C. § 2113(a) Bank Robbery 11/15/2016 28s

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
(J The defendant has been found not guilty on count(s)
wo Count(s) _1, ts, 2s C is (are dismissed on the motion of the United States.

_.. Itis ordered that the defendant must notify the United States Attomey for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

7/22/2020
Date of Imposition of Judgment

CRN cra tee AL,
Signature of Judge —

Mark L. Wolf, US District Judge
Name and Title of Judge

ality, 22, 202
Date Cj .

 

 

 

 
Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 2 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))

— Judgment — Page 2 of 7
DEFENDANT: STEPHEN D. WILLIAMS
CASE NUMBER: 1:17-CR-10054

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a

total term of :
Time served.

Ol ~—— The court makes the following recommendations to the Bureau of Prisons:

([) The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at O am O pm. on

 

[) as notified by the United States Marshal.

0 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 _sobefore 2 p.m. on

 

0 sas notified by the United States Marshal.

(1 as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 3 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case

Sheet 3 — Supervised Release (NOTE: Identify Changes with Asterisks {*))
Judgment—Page_ _ 3 of t

DEFENDANT: STEPHEN DO. WILLIAMS
CASE NUMBER: 1:17-CR-10054

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
36 months.
MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from

uw

7.

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

O
uw
O

O

(Cs The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future

substance abuse. (check if applicable)
You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of

restitution. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, ef seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 4 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 3A — Supervised Release

 

Judgment—Page 4 off.
DEFENDANT: STEPHEN D. WILLIAMS

CASE NUMBER: 1:17-CR-10054

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A US. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 5 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case

 

 

Sheet 3D — Supervised Release (NOTE: Identify Changes with Asterisks (*))
Judgment—Page 5 of f

DEFENDANT: STEPHEN D. WILLIAMS
CASE NUMBER: 1:17-CR-10054

SPECIAL CONDITIONS OF SUPERVISION

1. You are to reside for a period of up to 6 months in a Residential Re-Entry Center, or until suitable housing is approved
by the Probation Office, and must observe the rules of that facility.

2. You are prohibited from consuming any alcoholic beverages.

3. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
may include testing, not to exceed 104 drug tests per year to determine whether you have reverted to the use of alcohol or
drugs.

4. You must participate in a mental health treatment program as directed by the Probation Office.

5. You must take ail medications as directed by your mental health treatment provider.

6. You must participate in an educational services program, as directed by the Probation Office. Such program may
include GED preparation, English as a Second Language classes, and/or other classes designed to improve your
proficiency in skills such as reading, writing, mathematics, and computer use.

7. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.

8. You are prohibited from incurring new credit charges or opening additional lines of credit without the approval of the
Probation Office while any financial obligations remain outstanding.

9. You must provide the Probation Office access to any requested financial information, which may be shared with the
Financial Litigation Unit of the U.S. Attorney's Office.

53

10. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
Condition # 3, 4, and 6), based on the ability to pay or availability of third-party payment.

11. Until February 25, 2021, you shall be restricted to a residence approved by Probation, except for medical appointments
approved in advance by Probation; any medical emergency, provided you report it to Probation within 24 hours; religious
observances approved in advance by Probation; and court appearances or other activities approved by the court.

 
 

Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 6 of 7
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case

 

Sheet 5 — Criminal Monetary Penalties (NOTE: Identify Changes with Asterisks (*))
Judgment ~~ Page 6__ of i

DEFENDANT: STEPHEN D. WILLIAMS
CASE NUMBER: 1:17-CR-10054

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment* JVTA Assessment**
TOTALS $ 200.00 $ 2,287.00 $ 0.00 § 0.00 $ 0.00
{] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
vf The defendant shall make restitution (including community restitution) to the following payees in the amount fisted below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 5664 , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Mansfield Credit Union $1,760.00
RTN Federal Credit Union $527.00

TOTALS S 0.00 $ 2,287.00

0 sRestitution amount ordered pursuant to plea agreement $

(‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Os The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C1 the interest requirement is waived for [J fine 0 restitution.

C1 the interest requirement forthe (fine OC restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. . .

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
 

Case 1:17-cr-10054-MLW Document 77 Filed 07/22/20 Page 7 of 7

AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case
Sheet 6 — Schedule of Payments (NOTE: Identify Changes with Asterisks (*))

Judgment— Page 7 Sof =
DEFENDANT: STEPHEN D. WILLIAMS
CASE NUMBER: 1:17-CR-10054

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A (0) Lumpsum paymentof$ — 200.00 due immediately, balance due

OO #sonot tater than ,or
() inaccordancewith (| C, OF D, OF E,or QC F below;or

B (1 Payment to begin immediately (may be combined with () C, DO Dior CO F below); or

C (CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (© Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (vf Special instructions regarding the payment of criminal monetary penalties:

Restitution in the amount of $2,287 due and payable in accordance with a Court-ordered schedule to be proposed
by the United States Probation Office.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due,

during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

OO Joint and Several

Case Number . ,
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(including defendant number) Total Amount Amount if appropriate.

{[] The defendant shall pay the cost of prosecution.

0

The defendant shal! pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (3) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
